Filed 7/21/14 P. v. Santellano CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H040649
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1243622)

         v.

PAUL ANTHONY SANTELLANO,

         Defendant and Appellant.



                                              I. INTRODUCTION
         Defendant Paul Anthony Santellano pleaded no contest to the felony charge of
grand theft (Pen. Code, §§ 484, 487, subd. (a))1 and the misdemeanor charge of failure to
register as a sex offender (§ 290.011, subd. (a)). Defendant also admitted the allegation
that he had one prior violent or serious felony conviction (§ 667, subds. (b)-(i)) that also
qualified as a strike within the meaning of the Three Strikes law (§§ 667, subds. (b)-(i),
1170.12). In accordance with the plea agreement, the trial court imposed a total term of
two years eight months in the state prison.
         Defendant filed a timely notice of appeal, and we appointed counsel to represent
him in this court. Appointed counsel has filed an opening brief that states the case and
facts but raises no issue. We notified defendant of his right to submit written argument

         1
             All statutory references hereafter are to the Penal Code.
on his own behalf within 30 days. The 30-day period has elapsed and we have received
no response from defendant.
       Pursuant to People v. Wende (1979) 25 Cal. 3d 436 and People v. Kelly (2006)
40 Cal. 4th 106, we have reviewed the entire record. Following the California Supreme
Court’s direction in People v. Kelly, supra, at page 110, we provide “a brief description
of the facts and procedural history of the case, the crimes of which the defendant was
convicted, and the punishment imposed.”
                            II. FACTUAL BACKGROUND
       Since no preliminary hearing was conducted in this case, our description of the
facts of the instant offenses is taken from the probation report.
       On October 23, 2012, defendant and another man took a stack of denim jeans
valued at $1,070 from a Macy’s store and left without paying. While Macy’s loss
prevention officers were chasing defendant, he tripped over a curb and fell down. The
loss prevention officers handcuffed defendant and recovered the jeans that he had
dropped.
       Santa Clara police officers responded to the Macy’s store and performed a record
check, which revealed that defendant was a transient sex offender registrant who was
four days out of compliance with the 30-day registration requirement. (See § 290.011.)
                         III. PROCEDURAL BACKGROUND
       The first amended complaint filed on December 13, 2012, charged defendant with
one felony count of grand theft (§§ 484, 487, subd. (a); count 1) and one misdemeanor
count of failure to register as a sex offender (§ 290.011, subd. (a); count 2). The first
amended complaint also alleged that defendant had one prior violent or serious felony
conviction (§ 667, subds. (b)-(i)) that also qualified as a strike within the meaning of the
Three Strikes law (§§ 667, subds. (b)-(i), 1170.12).
       On April 25, 2013, defendant entered into a plea agreement in which he pleaded
no contest to both charges in the first amended complaint and admitted the allegation that

                                              2
he had a prior strike conviction in exchange for a state prison sentence of two years eight
months. Defendant subsequently filed six petitions for writ of habeas corpus in propria
persona (concerning prison conditions, the prison library, parole conditions, and medical
expenses) that were denied by the trial court.
       During the sentencing hearing held on January 22, 2014, the trial court denied
defendant’s motion pursuant to People v. Marsden (1970) 2 Cal. 3d 118. The court then
sentenced defendant to a total term of two years eight months in the state prison,
calculated by doubling the low term of 16 months on count 1. The court also imposed a
concurrent county jail sentence of six months on count 2. Presentence custody credit of
913 days (457 actual days and 456 days pursuant to § 4019) was granted. The court
denied probation and advised defendant that upon his release he would be subject to a
three-year parole supervision period.
       Additionally, the trial court ordered defendant to pay a $240 restitution fine
(§ 1202.4, subd. (b)(2)) and suspended the imposition of a $240 parole revocation
restitution fine (§ 1202.45). The court also ordered payment of a court security fee of
$40 (§ 1465.8, subd. (a)(1)), a criminal conviction assessment fee of $30 (Gov. Code,
§ 70373), a criminal justice administration fee of $129.75 to the City of Santa Clara
(Gov. Code, § 29550.1), and a $10 fine pursuant to section 1202.5.
                                IV. WENDE ANALYSIS
       Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d at pp. 441-443.)
                                   V. DISPOSITION
       The judgment is affirmed.




                                             3
                             ___________________________________________
                             BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
MÁRQUEZ, J.




__________________________
GROVER, J.




                                    4